      Case 1:19-cv-09362-LJL Document 16 Filed 04/23/20 Page 1 of 1
                                                                             Brian R. Blackman
                                                                             bblackman@blaxterlaw.com
                                                                             Direct: 415.500.7705

                                                                             601 California Street, Suite 1505
                                                                             San Francisco, CA 94108

                                                                             www.blaxterlaw.com




                                    April 23, 2020

VIA ECF

District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:    Pinkston v. Whole Foods Market Group, Inc,
              Case No. 1:19-cv-09362-LJL

Dear Judge Liman:

Pursuant to the Court’s Initial Scheduling Order dated February 10, 2020 (ECF No. 9),
defendant Whole Foods Market Group, Inc. hereby states its intent to file a motion to
dismiss under Fed. R. Civ. P. 12 in response to plaintiff Omar Pinkston’s Complaint.

Very truly yours,

/s/ Brian R. Blackman
Brian Blackman for
Blaxter | Blackman

cc:   Spencer Sheehan (via ECF)
      Michael Reese (via ECF)
      David Adams (via ECF)
